Citation Nr: 1137623	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to an initial disability evaluation in excess of 50 percent for PTSD.

6.  Entitlement to an initial compensable disability evaluation for right ear hearing loss.

7.  Entitlement to an increased, compensable disability evaluation for tinea pedis, status-post immersion foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claims of entitlement to service connection for PTSD and right ear hearing loss; the RO assigned a 30 percent for his PTSD and a noncompensable disability evaluation for his right ear hearing loss, effective August 25, 2006 and April 16, 2007, respectively.  These rating decisions also denied the Veteran's claim for an increased disability evaluation for tinea pedis and his claims for service connection.  

During the course of the appeal, in a January 2009 rating decision, the Veteran's PTSD disability evaluation was increased to 50 percent disabling.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection for a bilateral hip disability and hypertension, as well as his pending claims for increased disability evaluations.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's left ear sensorineural hearing loss disability is causally related to his military service.

2.  The Veteran's tinnitus is causally related to his military service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in July 2007, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

In addition, the July 2007 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Left Ear Hearing Loss

The Board finds that the medical evidence of record supports the Veteran's contention that he has left ear sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to service in Vietnam as an infantryman.  According to the Veteran he had in-service noise exposure during combat duty, including noise exposure due to mortars, artillery, and machine guns.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of his February 2008 VA audiological examination and ear examination confirm that he has sufficient hearing loss in his left ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at that time revealed the Veteran had an auditory threshold of 50 decibels at 40 Hertz for his left ear.

The Board acknowledges that the Veteran had normal left ear hearing at his discharge from active service, and that the February 2008 VA audiological examiner did not find that the Veteran's left ear hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service; the VA examiner found that the etiology of the Veteran's left ear hearing loss could not be determined without resorting to speculation, as the Veteran's in-service audiological evaluations did not show left ear hearing loss.  However, this is not determinative as to whether his current left ear hearing loss is etiologically related to his military service and does not preclude service connection in this case.  In this regard, the Board notes that the VA audiological examiner based his opinion on the absence of left ear hearing loss during the Veteran's service and did not provide any reason why the Veteran's confirmed in-service acoustic trauma was not a source of his current left ear hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  See Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of documented left ear hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current left ear hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Indeed, the opinion rendered in the February 2008 VA examination report was far from being clear or definitive as to etiology.  The VA examiner noted that Veteran had noise exposure during his period of service, including acoustic trauma due to combat, but gave the rather ambiguous opinion that it was "less likely as not" that any left ear hearing loss may be experiencing is a result of in-service noise exposure.  The VA examiner also failed to explain how the Veteran's combat exposure could cause right ear hearing loss, but not his left ear hearing loss.  Moreover, the RO conceded that the Veteran likely had noise exposure during service in granting service connection for PTSD on the basis of his combat exposure during service; service connection for right ear hearing loss was also granted on this basis.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  Furthermore, the Veteran consistently and credibly contended that in-service noise exposure caused his left ear hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In short, the opinion of the VA examiner and the Veteran's statements as to his symptoms and experience support a finding of chronicity of disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The competent and credible medical opinion of record supports the Veteran's claim.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current left ear hearing loss.  Accordingly, service connection is warranted for left ear hearing loss disability.

Tinnitus

The Board finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related causally to in-service noise exposure.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  Moreover, although tinnitus was not shown to have been diagnosed during service or within several years thereafter, bilateral tinnitus was diagnosed at a February 2008 VA audiology evaluation.  The Veteran's DD214 shows that the Veteran was a light weapons infantryman and that he had service which would be consistent with combat noise exposure; the Veteran's DD214 indicates that the Veteran received the Combat Infantryman Badge and was trained as a marksman and sharpshooter.  Given that the Veteran likely had noise exposure while during his service, the Board finds that such acoustic trauma has not been excluded by competent evidence as the etiology of his tinnitus.  Indeed, as previously noted, the opinion rendered in the February 2008 VA examination report as to the etiology of his current hearing loss and tinnitus, was far from being clear or definitive.  Therefore, the Board finds that the evidence of record is in equipoise, and with resolution of doubt in the Veteran's favor, finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection of left ear hearing loss is granted.

Entitlement to service connection of tinnitus is granted.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In this regard, the Board notes that the Veteran has not yet been afforded VA examinations regarding his claims of entitlement to service connection for hypertension and a bilateral hip disability, in order to determine whether these claimed disabilities are related to his military service.  In this regard, the Board notes that the Veteran contends that, even absent an acute event or injury during service, his service resulted in his current bilateral hip disability and his hypertension.  The Veteran also contends that he has had continuity of symptomatology in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's disabilities are related causally or etiologically to active service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded appropriate VA examinations in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board acknowledges that the Veteran had a VA audiological examination in February 2008 which showed that the Veteran had bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  Nevertheless, the Veteran contends that his right ear hearing loss is worse than currently evaluated; the Veteran is now also service-connected for left ear hearing loss.  Therefore, the Board finds that the issue of entitlement to a initial compensable rating for right ear hearing loss is inextricably intertwined with the grant of the Veteran's left ear hearing loss service connection claim, and that the Veteran's hearing loss cannot be evaluated without a new VA audiological evaluation.  

In addition, the Veteran contends that his service-connected PTSD and tinea pedis, status-post immersion foot are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   The Board acknowledges that the Veteran was most recently afforded a VA examination in connection with his PTSD in September 2008 and that his tinea pedis was evaluated at a February 2008 VA examination.  Copies of the examination reports are associated with his claims file.  Nevertheless, the Veteran and his representative indicate that these disabilities continue to require treatment and have worsened since the previous evaluation. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

As such, in order to effectively evaluate the Veteran's service-connected bilateral hearing loss, PTSD, and tinea pedis, more recent objective characterizations of these conditions and the associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  See also Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA spine examination to determine the nature and etiology of his bilateral hip disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his current bilateral hip disability, if any, is related to his service in the military, to include any alleged injury during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his hypertension, if any, is related to his service in the military, to include his service-connected PTSD.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  Schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his bilateral hearing loss.  His VA claims file must be made available to the designated examiner for a review of the pertinent medical history.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be performed.  The examiner is also requested to specifically indicate whether the Veteran's bilateral hearing loss has worsened since his June 2007 VA evaluation and, if so, to what extent.  The examiner should report complaints and clinical findings in detail including pure-tone threshold averages and speech discrimination scores, and the basis for the examiner's opinion should be fully explained. Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

4.  Schedule the Veteran for another VA examination to ascertain the current severity and all manifestations of his service-connected PTSD.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and he or she is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder.  The examiner also should comment on the Veteran's current level of social and occupational impairment due to his PTSD.

The examiner should also assign an Axis V diagnosis, Global Assessment of Functioning (GAF) score, consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Psychiatric Disorders, and explain what the assigned score represents.  This includes, if possible, sorting what measure of the GAF score is attributable to the service-connected PTSD versus other conditions (whether mental and/or physical).  If it is not possible to make this differentiation, please expressly indicate this and explain why this cannot be done.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Please also discuss the rationale of all opinions provided.  

5.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected tinea pedis, status-post immersion foot.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected tinea pedis, status-post immersion foot.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

6.  Following completion of the above, the RO should readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


